GOODWIN, J.
The defendant appeals a conviction under ORS 167.210. He asked an eleven-year-old girl to engage in sexual relations with him. She refused, and the police were notified. A jury found him guilty of an act “which manifestly tended to cause” the child to become a delinquent child.
For the reasons set forth in State v. Hodges, decided this day, 254 Or 21, 457 P2d 491, the portion of the statute under which the defendant was indicted is unconstitutional and the conviction cannot stand. The cause is remanded to the trial court with directions to discharge the defendant in this proceeding and for *32reference to the grand jury in the event that the prosecution deems it proper to proceed under another statute.
Reversed and remanded.